                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION - FLINT
IN RE:
         ERIK WAYNE SMITH AND
         SHERRY LYNN SMITH AKA
         SHERRY LYNN DUNN                                CASE NO. 14-33266-JDA
                                                         CHAPTER 13
                                                         HONORABLE JOEL D. APPLEBAUM
                   DEBTORS.
_________________________________/
ERIC P. MULKA (P73665)
Attorney for Debtors
23843 Joy Road
Dearborn Heights, MI 48127
(313) 724-5088
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 726-1000
__________________________/
                         PROOF OF SERVICE OF AFFIDAVIT OF DEFAULT

       CRAIG S. SCHOENHERR, SR., being first duly sworn, deposes and says that on February
28, 2020, a copy of the Affidavit of Default and this Proof of Service was served upon:

         Eric P. Mulka                                           Carl Bekofske
         Attorney for Debtors                                    Trustee
         23843 Joy Road                                          400 N. Saginaw Street, Suite 331
         Dearborn Heights, MI 48127                              Flint, MI 48502

electronically pursuant to the court notice of service, and to those not electronically registered by first
class mail, postage fully prepaid thereon.

                                                 O’REILLY RANCILIO P.C.

                                                 /s/ Craig S. Schoenherr, Sr.
                                                 CRAIG S. SCHOENHERR, SR. (P32245)
                                                 Attorney for Creditor
                                                 12900 Hall Road, Suite 350
                                                 Sterling Heights, MI 48313-1151
                                                 (586) 726-1000
                                                 ecf@orlaw.com

DATED: February 27, 2020



  14-33266-jda       Doc 128      Filed 02/27/20       Entered 02/27/20 15:31:16          Page 1 of 1
